Citation Nr: 1224961	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  07-24 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a thoracic spine disorder, to include as secondary to a service-connected low back disability. 

4.  Entitlement to service connection for a right leg disorder, claimed as secondary to a service-connected low back disability. 

5.  Entitlement to an initial rating greater than 20 percent, prior to July 27, 2005, and from September 1, 2005, for a low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1982 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2005 and March 2007 by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The Board, among other things, remanded the issues remaining on appeal for additional development in January 2011.  There has been substantial compliance with the requested development as to the issues addressed in this decision.

The Board notes that the appellate issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities was granted in a March 2012 rating decision.  There is no indication of any disagreement with that determination and the appeal as to this issue is considered to have been fully resolved.

The issues of entitlement to service connection for the residuals of right shoulder and neck injuries have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Transcript, December 8, 2010, pp. 3, 6.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a thoracic spine disorder, to include as secondary to a service-connected low back disability, and entitlement to an increased rating for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A hearing loss disability for VA compensation purposes was not manifest in service, was not manifest within one year of service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  Tinnitus was not manifest in service and is not shown to have developed as a result of an established event, injury, or disease during active service.

4.  Right S1 radiculopathy is shown to have developed as a result of the Veteran's service-connected low back disability.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Right S1 radiculopathy was incurred as a result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in May 2005, July 2006, September 2006, and April 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided by correspondence dated in March 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, Social Security Administration (SSA) records, and the Veteran's statements and testimony in support of his claims.  The Board finds that further attempts to obtain additional evidence as to the issues addressed in this decision would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained as to the issues addressed in this decision are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations of these matters.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  VA will not concede, however, that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Hearing Loss and Tinnitus Claims

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.  Id. at 157.

Service connection can be granted for certain diseases, including sensorineural hearing loss, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In this case, service treatment records show that upon enlistment examination in September 1983 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Service treatment records are negative for complaint, diagnosis, or treatment for hearing loss, tinnitus, or acoustic trauma.  The Veteran denied having ever had hearing loss in a July 1986 report of medical history.  

Upon discharge examination in July 1986 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
0
0
LEFT
20
5
5
0
0
Interestingly, his pure tone thresholds improved at 3000 and 4000 Hertz and degraded at 500 Hertz. Regardless, none of the findings to include those at 500 Hertz are indicative of a hearing loss disability for VA purposes. 

In statements and testimony in support of his claims the Veteran reported that he first noticed a beeping problem with his hearing during active service.  He stated he had been a petroleum supply specialist and refueled helicopters.  At his video conference hearing in December 2010 he reported he had worn hearing protection all the time, but that the aircraft engine noise was loud.  He stated he had not complained about the problem in service and was not receiving treatment for hearing loss or tinnitus.  

On VA audiology examination in May 2011 the Veteran complained of bilateral tinnitus and hearing loss that began more than 20 years earlier.  He stated he had difficulty hearing his daughter.  He reported a history of military noise exposure from helicopters with use of hearing protection and post-service occupational noise exposure as a factory machine operator with use of hearing protection.  He denied recreational noise exposure.  He reported he had recurrent, bilateral tinnitus that began more than 20 years earlier while serving in a helicopter unit.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
10
15
LEFT
20
20
15
20
20

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 90 percent in the right ear and of 90 percent in the left ear, which the examiner described as good in both ears.  It was noted that pure tone audiometry revealed normal right ear hearing from 250 to 6,000 Hertz (Hz) and mild hearing loss at 8,000 Hz.  Left ear hearing was normal from 250 Hz to 4,000 Hz with moderate hearing loss from 6,000 Hz to 8,000 Hz.  The examiner noted the claims file was not available for review and that an etiology opinion could not be provided without resort to mere speculation, but that the Veteran's tinnitus was an associated symptom of his hearing loss.

In a June 2011 addendum report the May 2011 VA examiner noted the claims file was reviewed and that service treatment records included audiograms in September 1982 and July 1986 which demonstrated findings within normal limits, bilaterally, from 500 Hz to 6,000 Hz.  It was noted that the Veteran had normal hearing upon enlistment and at separation and that service treatment records revealed no complaints of hearing loss or tinnitus.  The Veteran's hearing loss and tinnitus were found to be not likely (less likely than not) related to service.  

Based upon the evidence of record, the Board finds that a hearing loss disability for VA compensation purposes was not manifest in service, was not manifest within one year of service, and is not shown to have developed as a result of an established event, injury, or disease during active service.  It is significant to note that hearing loss for VA compensation purposes was demonstrated by speech recognition ability of 90 percent, bilaterally, using the Maryland CNC word list in May 2011, but is not shown by the audiometry results of record.  The Board further finds that tinnitus was not manifest in service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The Veteran's report of helicopter noise exposure are consistent with the circumstances of his service; however, the Board finds his statements as to inservice symptoms of hearing loss and tinnitus are not credible because they are inconsistent with his statement denying hearing loss in his July 1986 report of medical history.  

The Board finds the May 2011 and June 2011 VA audiologist's opinions in this case are persuasive.  The examiner found the Veteran's hearing upon enlistment and at separation was within normal limits, including the finding of 25 decibels at 500 Hz in the right ear in July 1986.  The Board notes, however, that the Court in Hensley, 5 Vet. App. at 157, noted that the threshold for normal hearing was from 0 to 20 decibels.  While there is no indication that the June 2011 VA examiner's finding of right ear hearing within normal limits upon separation examination is inaccurate based upon accepted medical principles, the Board also finds that the July 1986 finding of 25 decibels at 500 Hz was not representative of a permanent abnormality as the audiology results at this level were 15 decibels in May 2011.  The provided VA opinions are shown to have been based upon a thorough examination of the Veteran and a substantially complete review of all of the credible evidence of record.  

The Board notes that while the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements are, in essence, conclusory assertions of a nexus between his present hearing loss and tinnitus and service.  As the question of a relationship to service for these disorders involves complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The competent evidence of record in this case demonstrates that the Veteran's present hearing loss and tinnitus were not likely incurred as a result of service.  Therefore, the Board finds that the claims for entitlement to service connection for bilateral hearing loss and tinnitus must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against these claims.

Right Leg Disorder Claim

A review of the record shows that a November 2005 VA examination included a diagnosis of lumbar spine fusion with instrumentation at L4/L5/S1.  The examiner found the Veteran's service treatment records demonstrated his current back condition was related to military service.

VA records show service connection was established for a low back disorder in a November 2005 rating decision.  A 20 percent rating was assigned effective from April 8, 2005, under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5241 (lumbar spine fusion).  

In correspondence received by VA on May 31, 2006, the Veteran requested entitlement to service connection for right leg pain secondary to his back disability.  In subsequent statements and testimony in support of his claim he complained of severe pain radiating down his right leg and asserted it was due to his service-connected low back disability.  

On VA examination in May 2011 the Veteran reported that he experienced daily radiating pain down his right lower extremity and into his foot with numbness in the toes.  The examiner noted a mild decrease to light touch sensation in the S1 dermatome on the right.  Deep tendon reflexes were 2+ and symmetric in the knees and 1+ and symmetric in the ankles.  There was no evidence of clonus and Babinski's sign was normal.  Muscle strength was 5/5 and muscle tone was normal with no evidence of calf or thigh atrophy.  The diagnoses included failed low back surgery syndrome and right S1 radiculopathy.  It was noted the Veteran had right sciatica due to a disc protrusion or lateral recess/foraminal stenosis involving the right sciatic nerve.  The disorder caused right radicular leg pain, but the mild decrease in sensation was of no clinical significance and there was no motor weakness.  

VA regulations provide that for disabilities of the spine any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note: (1) (2011).  

The Court has held, however, that if a veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

Based upon the evidence of record, the Board finds that right S1 radiculopathy is shown to have developed as a result of the Veteran's service-connected low back disability.  The May 2011 VA examiner's opinion is persuasive.  Therefore, service connection for right S1 radiculopathy must be granted.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for right S1 radiculopathy is granted.


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice as to his remaining claims.  The Board finds, however, that these matters involve complex medical questions with apparently inconsistent or incomplete medical findings.  

These matters were remanded by the Board in January 2011 with instructions including to provide the Veteran VA orthopedic and neurological examinations to assess the current severity of his service-connected low back disability and for an opinion as to whether any present thoracic spine was incurred as a result of active service or whether any thoracic spine disorder found was at least as likely as not caused or aggravated by the Veteran's service connected low back disorder.  Although the Veteran was provided a VA neurological disorders/ spine examination in May 2011, the Board finds the examiner's opinion as to the severity of the service-connected low back disorder is inadequate.  The examiner found the Veteran's "thoracic spine pain" was not caused or aggravated by "military service," but failed to address the specific question as to whether any thoracic spine disorder was at least as likely as not caused or aggravated by his service-connected low back disorder.  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  After he has signed the appropriate releases, records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment reports.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts in this regard and provided an opportunity to obtain and submit those records for VA review.  

2.  The Veteran's claims file must be returned to the May 2011 VA examiner, if available, for clarification of the provided opinions (a) as to the current nature and extent of the service-connected low back disability and (b) the presence of a thoracic spine disability; and (c) whether there is at least a 50 percent probability or greater (at least as likely as not) that any present thoracic spine disorder (to include present symptom manifestations and/or congenital disorders found to have preexisted service) were either incurred or aggravated in service or as a result of the service-connected low back disability.  The examiner must clearly identify which present symptom manifestations may be attributable to service or the service-connected low back disability and which may be clearly distinguished as disability due to a congenital disorder or post-service occupational injuries.  All necessary examinations, tests, and studies must be performed.  An explanation must be provided if it is determined that additional X-ray, magnetic resonance imaging (MRI), or electromyography (EMG) studies are not required for adequate opinions for the thoracic and lumbar spine disorders at issue.

If the May 2011 VA examiner is not available the Veteran must be provided another VA examination by an orthopedic surgeon, or other appropriate medical specialist, for the requested opinions.  All indicated tests and studies are to be performed, including range of motion studies.  Prior to any re-examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


